Citation Nr: 0727791	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had verified active service from November 1981 to 
April 1983 and unverified active service from October 1976 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in May and 
August of 2005 that were issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran testified before the undersigned at a Travel 
Board hearing in February 2007.  A transcript of this hearing 
is associated with the claims folder.

The issue concerning entitlement to service connection for 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diastolic blood pressure readings are not 
predominantly 100 or more and his systolic readings are not 
predominantly 160 or more. 


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.31, 4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the veteran was provided with the notice 
contemplated by VCAA in a letter dated in May 2005, to 
include notice that he should provide any relevant evidence 
in his possession to the RO.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to the degree of disability and the effective date of the 
disability.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased evaluation, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an increased compensable 
evaluation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

Moreover, if there was any other deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on the VA's part has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

Finally, the Board notes that service medical records, 
private medical records and pertinent VA medical records have 
been obtained.  In addition, the veteran was afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Rating Schedule provides that a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly 100 or more 
and continuous medication is required for control.  A 20 
percent rating requires diastolic pressure of predominantly 
110 or more or systolic pressure predominantly 200 or more.  
A 40 percent rating requires diastolic pressure predominantly 
120 or more.  The highest rating allowable under this 
diagnostic code, 60 percent, will be assigned with diastolic 
pressure predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Analysis

In the present case, the evidence does not show that the 
veteran has diastolic pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more.  As a 
result, the veteran is not entitled to a compensable 
evaluation.

VA medical treatment records dating from April 2004 to 
February 2006 include blood pressure readings as follows:  
136/88 (April 2004), 139/68 (April 2005), 154/88 and 125/86 
(May 2005), 130/82 (June 2005), 145/85 and 153/83 (July 
2005), 130/80 (August 2005), 138/88 (December 2005), and 
120/74 (January 2006).  In August 2005, the veteran was noted 
to have a history of hypertension but was not on medication.  
Lisinopril, 5 mg. qd., was prescribed. 

Private medical treatment records of C. Hernandez, DO, 
include blood pressure readings as follows: 100/80 (September 
2003), 110/88 (April 2004), 100/80 (May 2004), 115/78 (July 
2004), 100/72 (November 2004), 130/90 (February 2005), 120/82 
(July 2005), 130/92 (October 2005), and 100/78 (December 
2005). 

During his VA hypertension examination in June 2005, the 
veteran's  blood pressure readings were 140/80, 136/80 
(sitting) and 136/80 (reclining).  The nurse's blood pressure 
reading earlier in the day was 130/82.  The veteran reported 
that he had been off his blood pressure medication since 1995 
or 1996.  The diagnosis was normotension.  Furthermore, the 
examiner made a notation that "[h]ypertension [was] not 
documented on today's exam."

As the above blood pressure readings reflect, at no time did 
the veteran have diastolic pressure of 100 or more.  
Likewise, his systolic pressure has always remained under 
160.  Since the evidence shows that the veteran has not had 
diastolic readings of 100 or more and no blood pressure 
systolic readings of 160 or higher, a compensable rating for 
the veteran's hypertension is not warranted.  The Board 
recognizes that the veteran was prescribed medication for 
hypertension in August 2005, however, a compensable rating is 
not warranted under the diagnostic criteria as his diastolic 
pressure is not predominantly 100 or more.  


ORDER

A compensable evaluation for hypertension is denied.


REMAND

The Board notes that the Social Security Administration (SSA) 
determined that the veteran was entitled to disability 
benefits in a decision dated in 1994.  The administrative law 
judge's findings indicated that the medical evidence 
indicated a possible history of diabetes.  The medical 
evidence relied upon by SSA may be relevant to the veteran's 
claim for service connection for diabetes mellitus and the RO 
should attempt to obtain the records on remand.  

The veteran has reported that he received treatment for 
diabetes mellitus soon after his discharge from service 
through VA and Dr. Hernandez.  On remand, the veteran should 
be asked to provide medical records which concern evaluation 
and treatment for diabetes mellitus which date from April 
1983 (with the exception of the documentation already of 
record), directly to VA.  The Board notes that medical 
records have been received from Dr. Hernandez that are dated 
from 1994 on.  In the alternative, the veteran can provide 
the necessary information, to include any authorization 
forms, that would allow the RO to request those records on 
his behalf.  The RO should also attempt to obtain VA 
treatment records that are not already of record, in 
particular, those that are dated from April 1983 to January 
1992.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from 
SSA the medical records that were 
considered in granting the veteran's 
claim for Social Security disability 
benefits.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for service connection for diabetes 
mellitus from 1983 to the present.  The 
veteran should specifically be asked to 
provide medical records from Dr. 
Hernandez that are dated from April 1983 
to 1994, or to provide the necessary 
information and authorization form to the 
RO that would allow the RO to attempt to 
obtain the records.  

3.  The RO should also attempt to obtain 
VA medical treatment records that are 
dated from April 1983 to January 1992 and 
associate them with the claims folder.  
All attempts to obtain those records 
should be documented in the claims 
folder.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
diabetes mellitus.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


